Citation Nr: 1614146	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-22 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder (claimed as atrial fibrillation, congestive heart failure, and ischemic heart disease), to include hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a request for reconsideration in July 2011.  A September 2011 rating decision confirmed the previous denial.  

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for a heart condition has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2015.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran is receiving Social Security disability benefits.  See September 30, 2009 VA medical record and August 2013 VA Form 9.  The records associated with his application may be relevant to the adjudication of his service connection claim, and as a result, appropriate steps should be taken to obtain any relevant Social Security Administration (SSA) records.

Additionally, a review of the record suggests there may be outstanding pertinent medical records.  The June 2011 VA examiner's opinion referred to a May 2005 note from Dr. L. H. regarding the Veteran's hypertension.  However, the only VA medical records from 2005 are dated in October.  Additionally, the October 2005 VA medical records note that the Veteran was receiving care for high blood pressure from Dr. B., his primary care provider in Dayton, Tennessee.  As these outstanding records could support the Veteran's claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With respect to the March 2011 VA examination report and June 2011 VA opinion, the Board finds that clarification is needed.  The June 2011 clinician, Dr. D. W., stated that an in-service diagnosis of hypertension was not warranted on the basis of one isolated or single elevated blood pressure reading.  Dr. D. W. explained that the Veteran was not treated for hypertension during service and that his blood pressure at separation was 132 over 80, which was not considered hypertensive.  Dr. D. W. also stated that based on VA medical records, the Veteran began taking blood pressure medication in early 2000's.  However, Dr. D. W. did not opine whether the Veteran's diagnoses of congestive heart failure, cardiomyopathy, and atrial fibrillation were related to service, or to the Veteran's hypertension.  

On his August 2013 VA Form 9, the Veteran asserted that because his claimed hypertension was not treated during service, it progressed into atrial fibrillation.  This statement suggests the Veteran may be seeking service connection for a heart disorder on a secondary basis, specifically as due to hypertension.  However, at present the Veteran's hypertension is not service-connected.  Nevertheless, an opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Take any appropriate steps to obtain SSA records that pertain to the Veterans claim for disability benefits.

3.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present, as well as any outstanding VA medical records from 2005.  In particular, all records and reports relating to the Veteran's claimed heart conditions and hypertension should be obtained.  All records received should be associated with the electronic claims file.

4.  Request the Veteran furnish all dates and places of non-VA treatment for his claimed heart conditions and hypertension, including Dr. B.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

5.  Once all other development has been completed, afford the Veteran a VA examination with a clinician skilled in the diagnosis and treatment of hypertension and other heart disorders, to determine the nature and etiology of his heart conditions.  The claims folder, as well as a copy of this remand, must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following evaluation of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, the examiner should provide an opinion on the following:

a.  Identify all diagnoses associated with the Veteran's heart, including congestive heart failure, atrial fibrillation, non-ischemic cardiomyopathy, and hypertension.

b.  For each diagnosed heart disorder and hypertension, state whether it is at least as likely as not (50 percent probability or greater) that it began in or is related to active service.

c.  For each diagnosed heart disorder, other than hypertension, state whether it is at least as likely as not (50 percent probability or greater) that it was caused by the Veteran's hypertension.

d.  For each diagnosed heart disorder, other than hypertension, state whether it is at least as likely as not (50 percent probability or greater) that it was aggravated (i.e., permanently worsened) beyond the natural progress of the disease by the Veteran's hypertension.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's heart disorder found prior to aggravation, and (2) the increased manifestations which, in the examiner's opinion, are proximately due to hypertension.

In rendering the requested opinions, the examiner should comment on the October 2010 letter from Nurse Practitioner L. H. stating that it was very likely that the Veteran's prolonged, untreated, severe hypertension noted in June 1968 could progress to the development of hypertensive cardiomyopathy and heart failure, and subsequently atrial fibrillation; the June 2011 VA examiner's opinion that the Veteran did not have hypertension during service; and the October 2015 letter from Dr. H. O. and Nurse Practitioner L. H. stating that it was possible that the Veteran's active military service contributed or aggravated the progression of long-standing hypertension.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




